Citation Nr: 1722448	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  15-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected headaches.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected headaches.  

3.  Entitlement to service connection for a head injury.  

4.  Entitlement to service connection for a left foot bone spur.  


REPRESENTATION

Appellant represented by:	David Anaise, MD, Attorney at Law




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to May 1994.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issue of entitlement to service connection for tinnitus has been raised by the record, within the January 2016 appellant brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

To the extent that additional evidence has been added to the claims file since the March 2015 statement of the case (SOC), the Veteran's attorney expressly waived any initial consideration of such evidence by the AOJ within his January 2016 appeal brief; therefore, the Veteran's appeal has been properly considered by the Board.  38 C.F.R. §§ 20.800, 20.1304(c) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  VA treatment records from June 2016 document that the Veteran's word recognition score in the right ear was 88 percent; therefore, the probative evidence of record documents a current right ear hearing loss disability.  

2.  The lay and medical evidence documents consistent complaints of bilateral hearing loss following a 1999 gamma knife surgery for the Veteran's service-connected headaches.  

3.  Sleep apnea did not have onset during active service, was not diagnosed until years after service discharge, and is not otherwise etiologically related to active service, to include as secondary to service-connected headaches.  

4.  In January 2016, prior to the promulgation of a decision in the appeal, the Veteran expressly limited the issues on appeal to those listed on the title page; moreover, neither the Veteran nor his attorney have presented subsequent argument with respect to his previous claims regarding service connection for a head injury and a left foot bone spur.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right ear hearing loss as secondary to service-connected headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

3.  The criteria for withdrawal of a claim of entitlement to service connection for a head injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

4.  The criteria for withdrawal of a claim of entitlement to service connection for a left foot bone spur have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

II.A.  Service Connection - Right Ear  

The Veteran's claim of entitlement to service connection for right ear hearing loss has previously been denied because he did not have a current right ear hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385 (2016).  

Specifically, a hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  Id.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Notably, VA treatment records from June 2016 document that the Veteran's word recognition score in the right ear was 88 percent.  Although it is not specifically noted that such results were based upon the Maryland CNC test; the Board resolves doubt in favor of the Veteran and presumes that the VA audiologist who conducted the June 2016 testing utilized the Maryland CNC test.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  As such, the probative evidence of record documents a current right ear hearing loss disability.  

The Board is also mindful that during the pendency of the appeal, the RO granted service connection for the Veteran's documented left ear hearing loss within a March 2015 rating decision.  Therein, the RO noted that the Veteran reported hearing loss beginning in 2000 after a 1999 gamma knife surgery to treat his service-connected headaches.  Additionally, treatment records following the surgery documented hearing loss.  As such, the RO found that the Veteran's left ear hearing loss was secondary to the gamma knife surgery for treatment of his service-connected headaches.  

Therefore, after a full review of the evidence of record, the Board finds that the probative evidence of record shows that the Veteran has complained of bilateral hearing loss after the 1999 gamma knife surgery; moreover, a current right ear hearing loss disability is documented within June 2016 VA treatment records.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

II.B.  Service Connection - Sleep Apnea  

The Veteran also claims entitlement to service connection for sleep apnea, to include as secondary to pain syndrome due to his service-connected headaches.  

Notably, service treatment records do not document complaints, treatment, or diagnosis of sleep apnea.  The Veteran's August 1990 physical examination upon enlistment documents a normal clinical evaluation, and he denied any related complaints within a concurrent report of medical history.  A separation examination does not appear to be of record.  

Post-service private treatment records from February 2010 first document the Veteran's wife's report of his apnea symptoms at night; the physician assessed a sleep disorder and ordered a sleep study.  Although a subsequent private sleep study does not appear to be of record, VA treatment records from September 2015 document the Veteran's diagnosis of sleep apnea.  

Significantly, however, there is no competent and probative evidence of a nexus between the Veteran's current sleep apnea and his active service or his service-connected headache disability.  

The lay statements of record regarding observable symptoms of sleep apnea are probative evidence, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that such statements assert a nexus between the Veteran's sleep apnea and his active service or his service-connected headache disability, they are afforded little probative value, as the Veteran and his spouse are not shown to possess the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the earliest indication of sleep apnea within the record from February 2010 is over fifteen years after the Veteran's discharge from active service; such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 330 (Fed. Cir. 2000).  

While the Board acknowledges the medical training of the Veteran's attorney, his conclusory assertions in support of the Veteran's claim of entitlement to secondary service connection for sleep apnea are of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the medical literature submitted in conjunction with his January 2016 appeal brief (which discusses the common associations between chronic pain and disrupted sleep including a bidirectional relationship between pain and sleep disturbances, as well as a noted side effect of medications such as opioids that can result in over sedation and central sleep apnea) is of little probative value given that it does not reference the specific facts particular to the Veteran's claim.  See Wallin v. West, 11 Vet. App. 509 (1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea on both direct and secondary bases.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

III.  Withdrawn Claims - Head Injury, Left Foot Bone Spur  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Although the Veteran's April 2015 VA Form 9 substantive appeal originally included claims of entitlement to service connection for a head injury and a left foot bone spur, and these claims were certified to the Board in October 2015, the Board notes that the Veteran's subsequent appeal brief in January 2016 expressly limited the issues on appeal to those listed on the title page; moreover, neither the Veteran nor his attorney have presented subsequent argument with respect to his previous claims regarding a head injury and a left foot bone spur.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the claims of entitlement to service connection for a head injury and left foot bone spur.  Accordingly, the Board does not have jurisdiction over these claims, and they are dismissed.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right ear hearing loss is granted.  

Service connection for sleep apnea is denied.  

The claim of entitlement to service connection for a head injury is dismissed.  

The claim of entitlement to service connection for a left foot bone spur is dismissed.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


